Title: To Benjamin Franklin from David Hall, 6 January 1758
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia, 6th Jany. 1758
My last to you was by the Mercury, Capt. Robinson, in which I promised to remit you by the next Vessel; and accordingly, you have inclosed the first Copy of a Bill of Exchange for One Hundred pounds Sterling, (the second Copy of which I have sent by Capt. Troy Via Dublin) the Exchange as you will see by the Bill 64, The Receipt of which you will please to advise me of. This Makes Six Hundred Pounds Sterling, I have remitted you since you left Philadelphia, and I shall continue remitting, as I get the Cash, till near the Time of your leaving England. I am &c.
D Hall
To Benjamin Franklin Esqr. per the Speedwell Capt. RobinsonCopy per via Dublin Capt Troy


